As filed with the Securities and Exchange Commission on July 10, 2012 Registration No. 333-144713 Registration No. 333-150996 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment NO. 1 TO FORM S‑8 REGISTRATION STATEMENTS NOS. 333-144713 AND 333-150996 Under THE SECURITIES ACT OF 1933 ENCORE BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 76-0655696 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
